Exhibit 10.1

AMENDMENT TO CONSULTING AGREEMENT

This Amendment to Consulting Agreement is entered into and effective as of the
23rd day of August, 2006, by and between Cyberonics, Inc., a Delaware
corporation with offices at 100 Cyberonics Blvd., Houston, TX 77058
(“Cyberonics”) and BK Consulting, a sole proprietorship with offices at 2006
Orchard Country, Houston, Texas 77062 (“Consultant”).

RECITALS

WHEREAS, Cyberonics and Consultant previously entered into Consulting Agreement
dated August 25, 2005 (the “Agreement”), which Agreement remains in full force
and effect as of this date;

WHEREAS, Cyberonics and Consultant now desire to amend the Agreement as provided
herein.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment and other good and valuable consideration, the parties agree as
follows:

TERMS

1. Section 7 shall be deleted and replaced with the following:

“7. Term. Unless terminated sooner as provided herein, the term of this
Agreement shall extend through August 24, 2007.”

2. Except as expressly modified by this Amendment, the provisions of the
Agreement remain unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representative as of the date and year set forth above.

     
Cyberonics, Inc.
  BK Consulting
 
   
 
   
By:     /s/ Robert P. Cummins     
  By:     /s/ Reese Terry     
 
   
 
   
Date:     August 23, 2006     
  Date:     August 21, 2006     
 
   
 
   

